Citation Nr: 1431168	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-26 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for residuals of a colonoscopy to include hemorrhoids and polyps.   

2. Entitlement to service connection for sleep apnea.  

3. Entitlement to service connection for sinusitis. 

4. Entitlement to service connection for allergic rhinitis.  

5. Entitlement to service connection for a respiratory obstruction.  

6. Entitlement to an increased disability rating for irritable bowel syndrome (IBS) currently evaluated as 10 percent disabling from September 24, 2005 to May 9, 2012 and as 30 percent disabling from May 9, 2012 thereafter. 




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to November 1989 and from October 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran appeared before the undersigned at a hearing in September 2012; a transcript of which is of record. After the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).

During the September 2012 hearing the Veteran stated that he developed a skin rash during active duty between the period of June 1991 and July 1992. Thus, the issue of entitlement to service connection for a skin disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is  referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for sleep apnea, entitlement to service connection for sinusitis, entitlement to service connection for allergic rhinitis, and entitlement to service connection for a respiratory obstruction are  
addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his September 2012 hearing the Veteran specifically withdrew the issue of entitlement to service connection for residuals of a colonoscopy to include hemorrhoids and polyps.  

2.  In a letter dated July 1, 2014 the Veteran through his representative specifically withdrew the issue of entitlement to an increased rating for IBS. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to service connection for residuals of a colonoscopy to include hemorrhoids and polyps have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

2. The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to an increased rating for IBS have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204 (2013). In this at his September 2012 hearing, the Veteran specifically withdrew the issue of entitlement to service connection for residuals of a colonoscopy to include hemorrhoids and polyps. The Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

In June 2014 the Board contacted the Veteran to clarify whether the Veteran wished to have a Board Hearing on the issue of an increased rating for IBS. In July 2014 the Veteran, through his representative, responded and confirmed that he was satisfied with the 30 percent disability rating granted by the RO in June 2014 and did not wish to pursue the issue any further. Hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to these issues. Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed without prejudice.


ORDER

The appeal for entitlement to service connection for residuals of a colonoscopy to include hemorrhoids and polyps is dismissed.

The appeal for entitlement to an increased rating for IBS is dismissed.




REMAND

The record reflects the Veteran retired from the United States Army Reserves (Reserves) but had active duty in the United States Army from July 1989 through November 1989 and active duty service in the Persian Gulf from October 1990 to June 1991. During his September 2012 hearing, the Veteran stated he had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) after June 1991 including service in Bosnia. He also testified that he was activated and served in Korea in 2000 or 2001. He stated that he was again activated after September 11, 2001 for a short period of time, but he could not remember if he was called to active duty or ACDUTRA. The Veteran provided copies of several orders to report for active duty for dates in 1996 and 1997. Efforts should be made to verify the dates of his service and ensure that his complete service treatment and personnel records are of record for any additional periods of service that are identified.  

The Veteran was determined medically disqualified for continued service in the U.S. Army Reserves in June 2005 with a noted medical condition of obstructive sleep apnea. He also provided a medical opinion from his private physician who opined that the Veteran's sleep apnea began during his Reserves service between 1990 and 2005. Efforts should be made to obtain the Veteran's complete service medical treatment records for the periods of July 1989 through June 2005.    

The Veteran has provided private medical records diagnosing him with respiratory obstruction, chronic sinusitis, and sleep apnea.  A VA examination was performed in July 2006. The examiner diagnosed the Veteran with chronic sinusitis and allergic rhinitis but failed to provide an opinion as to the etiology of the Veteran's disabilities. Thus, the Board finds this examination report to be inadequate for the purpose of ascertaining the etiology of the Veteran's disabilities. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that further examination and a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any disabilities present.

Accordingly, the case is REMANDED for the following action:

1. Request the complete dates of the Veteran's ACDUTRA and INACDUTRA in the Army Reserves by day and month from the appropriate agency, including the Department of the Army and the U.S. Army Reserve Personnel Center (USARPC).  This includes any dates of active duty, ACDUTRA and INACDUTRA in Bosnia, Saudi Arabia, Kuwait, and Korea that have not already been verified.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

2. After verifying the Veteran's periods of ACDUTRA and INACDUTRA, the RO/AMC must obtain any outstanding service treatment and personnel records from any newly verified periods of service for which such have not already been obtained.  The Board notes that service hospitalization and/or clinical records are sometimes stored separately from the Veteran's other service medical records, and a specific request should be made for such separately stored hospitalization and/or clinical records.  All efforts to obtain such records must be documented and associated with the claims file. If these records are found to be unavailable for review, a formal finding must be made to that effect, which must also be associated with the claims file.  

3. The Veteran testified that he received treatment at VA facilities between his periods of active duty, ACDUTRA, and INACDUTRA.  Attempt to obtain any outstanding VA treatment records that may exist, including from the VA Medical Center in Washington, DC in 1992 and 1993.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

4. Provide the Veteran with release forms for outstanding medical records generated by the Veteran's private health care providers, specifically records from Kaiser Permanente in 1995.  If he provides the requested information, two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

5. The RO/AMC should arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely etiology of his chronic sinusitis, sleep apnea, respiratory obstruction, and allergic rhinitis found upon examination.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must review the pertinent evidence and also undertake any indicated studies, if needed. The examiner must consider the Veteran's credible lay statements that he was exposed to toxic fumes and smoke from burning oil wells in Iraq. 

The examiner must specifically address the January 2013 medical opinion provided by Dr. D.S. stating the Veteran's sleep apnea began during his Reserves service.  

b) Based on the record review and examination results, the examiner is requested to provide current diagnoses for the claimed conditions.  For each condition diagnosed, the examiner must also provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) it had its onset during service, a period of ACDUTRA, or a period of INACDUTRA, or are otherwise causally related to any event or circumstance of his active service.  The examiner should provide approximate dates that the claimed disabilities had their onsets, if possible.

c) The examiner must provide a detailed explanation and rationale discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


